Title: From Thomas Jefferson to the Senate, 5 April 1802
From: Jefferson, Thomas
To: the Senate


            Gentlemen of the Senate
            Since my message of January 6th. to the Senate I have recieved information that Thomas Sim Lee therein named as a justice of the peace for the county of Washington had resigned that office; and that Benjamin Stoddart and William Hammond Dorsey therein also named as justices for the same county had declined qualifying. this renders it necessary to withdraw their nominations for reappointment, which I hereby do, and I nominate in their stead Anthony Reintzell, John Oakley and Isaac Pierce to be justices of the peace for the said county.
            In the same message of Jan. 6 the name of John Laird was inserted by mistake, instead of that of Benjamin More, who (and not John Laird) had been commissioned & qualified as a justice of the peace. I therefore beg leave to correct the error by restoring to it’s place the name of Benjamin More, and nominating him to be a justice of the peace for the said county, & by withdrawing that of John Laird.
            I learn also from the county of Alexandria that William Fitzhugh, Richard Conway and Thomas Darne named in the said message as justices for that county, have declined qualifying. I therefore withdraw their nominations, and I nominate in their stead George Slacum, Presly Gunnell and John Dundas to be justices of the peace for the said county of Alexandria.
            Th: Jefferson
              Apr. 5. 1802.
          